 1   Azuka L. Uzoh, Esq. (California State Bar No. 237401)
     LAW OFFICES OF AZUKA L. UZOH
 2   1930 Wilshire Blvd, Suite 1216
     Los Angeles, CA 90057
 3   Tel.: (213) 483-4020
     Fax: (213) 483-4037
 4   Email: uzohal@yahoo.com
 5   Attorneys for Plaintiff Keith Moser
 6   Jeffrey M. Cohon, Esq. (California State Bar No. 131431)
     LAW OFFICES OF JEFFREY M. COHON, APC
 7   1901 Avenue of the Stars, Suite 470
     Los Angeles, CA 90067
 8   Tel: (310) 231-4470
     Fax: (310) 231-4610
 9   Email: jcohon@cohonlaw.com
10   Attorneys for Defendant
     Cannon Cochran Management Services, Inc.
11

12                         UNITED STATES DISTRICT COURT
13                       CENTRAL DISTRICT OF CALIFORNIA
14                                 SOUTHERN DIVISION
15
     KEITH MOSER, an individual,                    Case No. 8:19-cv-01823-JVS-ADS
16
                  Plaintiff,                        ORDER OF DISMISSAL
17
           vs.
18
     CANNON COCHRAN MANAGEMENT
19 SERVICES, INC., an Illinois Corporation
     registered and doing business in California;
20 and DOES 1 through 100, inclusive,

21                Defendants.
22 / / /

23 / / /

24 / / /

25 / / /

26 / / /

27 / / /

28
                                            1
                                    ORDER OF DISMISSAL
 1                               ORDER OF DISMISSAL
 2        Pursuant to the stipulation of the parties under Federal Rule of Civil Procedure
 3 41(a)(1)(ii), IT IS HEREBY ORDERED that this action be, and hereby is, dismissed

 4 with prejudice as to all claims, causes of action, and parties, with each party bearing

 5 that party’s own attorney’s fees and costs. The Court retains jurisdiction to enforce

 6 the terms of the parties’ settlement.

 7 IT IS SO ORDERED.

 8

 9

10 Dated: December 12, 2019         _______________________________________
                                    THE HONORABLE JAMES V. SELNA
11                                  UNITED STATES DISTRICT COURT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           2
                                   ORDER OF DISMISSAL
